Citation Nr: 9918437	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the veteran's claim for 
an increased evaluation for posttraumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling.  This 
case is returned to the Board after a June 1997 REMAND 
opinion requiring the RO to associate all pertinent medical 
records with the claims file and to readjudicate the claim 
based on current and former regulatory criteria.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's PTSD is productive of no more than 
considerable impairment of the ability to establish or 
maintain effective or favorable relationships with people, 
and considerable industrial impairment as a result of 
reduction of reliability, flexibility and efficiency due to 
psychoneurotic symptoms.

3.  The veteran's PTSD is productive of no more than reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent have 
been met.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Background

In April 1991, the veteran was granted service connection for 
PTSD, evaluated as 30 percent disabling, after a December 
1990 VA psychiatric examination.  At that examination, the 
veteran was diagnosed with mild PTSD syndrome, based on the 
veteran's nightmares and flashbacks of combat experiences in 
Vietnam.  The veteran reported numerous stressors including 
killing children and enemy soldiers, as well as witnessing 
the deaths of numerous fellow soldiers.  He reported survival 
guilt, feelings of hopelessness and low self-esteem, and had 
a history of homicidal thoughts.  He appeared depressed, and 
he cried when he talked about his Vietnam experiences.  The 
veteran stated that he had seen a psychiatrist in 1976, and 
continued psychiatric treatment until 1985, but had not 
participated in any Vietnam veteran support groups.

The claims file contains records of psychiatric treatment at 
Genesee County Community Mental Health Services dating from 
January 1993 until September 1997.  These records consist of 
summaries of the veteran's condition dated in January 1993 
and January 1994, and quarterly reports dating from September 
1994 to April 1997, with a cover letter indicating that the 
veteran had had 39 sessions (as of September 1997).  Notes 
from these sessions are not in the claims file.  
Nevertheless, the summaries and quarterly reports provide 
insight into the veteran's overall condition during the 
period covered.  

The January 1993 summary states that the veteran began 
treatment in March 1991, and that the veteran presented with 
nightmares resembling night terrors, emotional numbing, 
depression, anger and rage with frequent bouts of hostility, 
anxiety, sleep disturbances, frequent bouts of fatigue, 
irritability, flashbacks with feelings of guilt, distrust, 
low self-esteem, hopelessness with thoughts of suicide, 
sensitivity to justice and equality and feelings of not being 
listened to, severe problems with authority, explosive 
episodes, and grief for those he lost in Vietnam.  It was 
noted in this summary that the veteran had physical problems, 
particularly of the gastrointestinal and urinary tracts, 
which exacerbate his mental condition.  The summary states 
that the veteran works but has difficulty with it and has a 
low energy level.

A January 1994 update reported changes in the veteran's 
condition as including more problems with work and a 
declining energy level.  The veteran had lost weight and 
strength, and his extremities trembled.  His coordination was 
decreased, visual tracking had declined and concentration and 
ability to retain complex thought had worsened.  In addition, 
verbal and emotional responses had become increasingly 
bitter, resentful and angry.  He felt the need to withdraw, 
was more tired, and his decreased energy and increased 
depression were not improved by positive changes in eating 
and sleeping habits.

Quarterly summaries further document a decline in the 
veteran's mental condition including the following:  In 
September 1994, the veteran's concentration and attention had 
declined, he appeared stressed and in declining health, and 
was not socializing much.  In December 1994, he was upset and 
anxious, had been on sick leave from work, but had returned 
to working 5 instead of 4 days per week.  In March 1995, the 
veteran went for physical medical treatment, he was working 
6-7 days per week, having stamina problems, had fair sleep, a 
lot of nightmares and some flashbacks, was feeling depressed, 
angry and resentful, and was having marital difficulties.  In 
September 1995, he continued to have declining energy and was 
losing weight, he was focused on his VA claim (for a 
parasitic condition).  In December 1995, the veteran was 
happy because he had prevailed on the VA claim (for a 
parasitic condition), however he was having increased 
intrusive thoughts of Vietnam experiences and had become more 
hypervigilant.  In March 1996, the veteran was having 
problems at work, increased nightmares, and money concerns.  
In October 1996, the veteran had become physically ill with 
gastrointestinal problems, and emotionally had a difficult 
time and had to alter his work assignment, but he was coping 
better and avoiding arguments at home and work.  In January 
1997, the veteran had a rough period and thought he might act 
out and hurt someone and get fired.  He tried to lay low but 
was picked on and he brought his work problems home with him, 
and he ended up getting physically sick due to the stress.  
In April 1997, the veteran's best friend had been killed and 
the veteran was upset and depressed, irritable, felt guilty 
and was argumentative with his wife, and he felt the need to 
withdraw.  There are no more recent treatment records.  Two 
prominent themes running throughout the treatment quarterly 
reports are the perceived interrelatedness of the veteran's 
mental symptoms with his physical condition, and the impact 
the pursuit of VA compensation benefits has had on the 
veteran's mental condition.  The veteran harbors resentment 
arising from his service in Vietnam, where he felt that 
senior officers did not support the dangerous work performed 
by the Civil Action Platoon of the Marines to which the 
veteran was assigned.  Quarterly summaries also report the 
veteran's sentiment that the treatment was quite beneficial 
to him.

During a January 1994 personal hearing, the veteran vividly 
described nightmares of being chased in Vietnam.  He said the 
nightmares come and go.  He said he did not associate with 
many people.  He avoided people to keep from getting hurt.  
He testified he is a full time employee but takes off 3-4 
days a month due to fatigue and low energy.  He sometimes 
felt light-headed, dizzy and shaky at work.  He said he got 
along with fellow employees to an extent but could not 
tolerate when they slacked off.  His boss was understanding 
of his condition and decline in work abilities.  The veteran 
felt his VA examination was inadequate, and that his problems 
could not be solved with medications, but only with answers.

The record also contains a statement from the veteran's 
supervisor at the automotive company where the veteran works, 
received in February 1994.  According to this statement, the 
veteran has on many occasions exhibited episodes of 
unexplained anger, and his physical and mental abilities had 
deteriorated in the previous two years.  The supervisor had 
sent the veteran home due to his (unspecified) illness on 
many occasions.

The veteran underwent a VA psychiatric examination in 
November 1995.  He reported that he felt abandoned by his 
superiors when he was in Vietnam and by those whom he 
protected after he left Vietnam.  He stated he had nightmares 
and his wife woke him up because he was screaming.  He did 
not remember these nightmares, except being pursued by 
Vietnamese, other people, and by VA staff.  He woke up 
sweating and shaking and without feeling rested.  He had had 
a rapid heart beat on occasion.  He was suspicious and did 
not let people get behind him.  He had few friends, and those 
he did have were from Vietnam.  He had flashbacks, and 
repeated thoughts of a Vietnamese girl who was killed.  He 
spent a lot of time in the woods, and drank and smoked 
marijuana occasionally.  Objectively, he appeared very, very 
angry, hostile and irritable.  He blamed the VA and everybody 
else and felt no one cared for him.  He eventually calmed 
down and gave information.  He denied auditory but did have 
visual hallucinations.  He denied active suicidal or 
homicidal ideation.  He denied manic behavior, but did have 
obsessive thinking and compulsive checking.  He was alert and 
oriented times three.  He was assigned a Global Assessment of 
Functioning (GAF) score of 50.

The most recent evaluation of the veteran's PTSD symptoms is 
from a VA compensation and pension examination performed in 
December 1997.  At the examination, a history of several 
physical conditions was noted.  He had a variety of emotional 
complaints including depression, anxiety and "feeling like 
I'm in a constant state of adrenaline".  He reported memory 
and concentration problems, impatience, irritability, fear of 
losing control, fragmented sleep, weight loss but normal 
appetite, chronic fatigue, mood swings, lack of interest in 
being with others, complete distrust of others, 
hypervigilance, and diminishing but present startle response.  
He reported nightmares about Vietnam and feelings of being 
pursued.  He denied hallucinations.  On examination, the 
veteran was observed to be cooperative and alert but highly 
agitated, hostile and sarcastic.  He was satisfactorily 
groomed and had an angry expression.  His motor activity was 
normal, speech was spontaneous and productive.  His mood was 
labile and angry with affect appropriate to mood.  His 
perception appeared normal.  He was alert and oriented times 
three.  His memory was unimpaired and general knowledge 
appeared consistent with education.  His insight and judgment 
appeared good, and suicidal risk was low.  He was diagnosed 
with chronic PTSD, with fair to good industrial adaptability, 
and was assigned a GAF score of 45.


B.  Analysis

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, it 
is noted that the veteran's claim alleges an increase in 
severity of the service-connected disability, and is 
therefore a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
Board is satisfied that the record contains all evidence 
necessary for an equitable disposition of this appeal, and 
that the RO has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of mental 
disorders were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996) (presently codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998) (hereinafter referred to as 
"current" regulations).  The United States Court of Appeals 
for Veterans Claims (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  In light of the 
foregoing, the Board will evaluate the veteran's psychiatric 
disability under both the current and former versions of the 
regulations, and apply the most favorable result to the 
veteran.

Under former regulations, a 30 percent evaluation is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The next higher rating of 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, with psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  With regard to the 
word "definite," in a precedent opinion the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term, "definite"  
38 U.S.C.A. § 7104(c).

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1998).  Under 
the current regulations, a 30 percent evaluation is assigned 
if there is an inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).  A 50 percent evaluation is assigned if there 
is occupational and social impairment due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

Records of treatment Genesee County Community Mental Health 
Services reflect that the veteran has depression, anxiety and 
resentment which interfere with his work and affect his 
marital relationship.  The author of these records infers a 
linkage between the veteran's physical illness, primarily his 
gastrointestinal condition, and his mental symptoms, however 
the basis for this inference is not explained.  The treatment 
records indicate somewhat of an overall worsening of the 
veteran's mental condition, including concentration level, 
ability to socialize and/or work with others, and ability to 
control hostile feelings.  They also indicate that the 
veteran's PTSD symptoms including nightmares and flashbacks, 
have increased.  

Given the increase in the veteran's PTSD symptomatology, the 
Board finds that the veteran is entitled to an increase in 
evaluation to 50 percent.  GAF scores of 45 and 50 indicate 
serious impairment in social and occupational functioning, 
which is a greater degree of impairment than contemplated by 
the term "moderately large".  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), at 47, adopted by the VA at 38 C.F.R. § 4.125 (1998).  
However, a higher evaluation of 70 percent is not warranted 
at the present time under either current or former 
regulations.  Under former regulations, the veteran would 
have to have severe social and industrial impairment.  As the 
veteran has maintained steady employment, there is not severe 
impairment of his ability to obtain and retain work.  He also 
has indicated some ability to interact with co-workers and 
maintain at least one friendship.  There is no indication in 
the record that the veteran tends toward isolation as would 
occur if he were severely impaired in social relations.

Likewise, the veteran does not manifest the symptoms which 
indicate a 70 percent evaluation under current regulations.  
There is no evidence of suicidal ideation, obsessional 
rituals, illogical speech, near-continuous panic or 
depression affecting the ability to function, impaired 
impulse control with violent acts, spatial disorientation, 
neglect of appearance and hygiene, difficulty in adapting to 
work, or inability to establish and maintain effective 
relationships.  The veteran has a continuous work history of 
over two decades with the same company and a longstanding 
marriage.  He was satisfactorily groomed and his speech and 
perception were adequate on VA examination.  Although he was 
angry, he was not disoriented in any way.  A 70 percent 
evaluation is not warranted.

The veteran's representative argues that the veteran should 
be considered for additional compensation pursuant to the 
extraschedular provision.  See 38 C.F.R. § 3.321(b).  
However, the veteran's case does not present such an unusual 
disability picture, including factors such as marked 
interference with employment or frequent periods of 
hospitalization, so as to render the schedular criteria 
inadequate.  Extraschedular consideration is not warranted.


ORDER

A 50 percent evaluation for PTSD is granted subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

